DETAILED ACTION
This is the first Office action on the merits of Application No. 16/675,076. Claims 1-9 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2019 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US Patent Publication 20190293151).
Regarding claim 1, Hayashi discloses a complex synchronizer (Fig. 1) comprising: a first connection gear (Fig. 1, hub 43 where teeth are described in paragraph [0036]) and a second connection gear (Fig. 1, hub 47) that are fixed to a shaft (Fig. 1, input shaft 21); a first gear (Fig. 1, drive gear 33) having a first sleeve (Fig. 1, sleeve 44 is associated with gear 33) which is rotatably mounted on the shaft (paragraph [0029]) and selectively engages with the first connection gear by sliding along the shaft (paragraph [0036], e.g. “sleeve 44…movable along the axis”); a second gear (Fig. 1, ring 49 is a friction cone which is friction gearing) having a second sleeve (Fig. 1, sleeve 48 is associated with 49), which is rotatably mounted on the shaft and selectively engages with the second connection gear by sliding along the shaft (paragraphs [0048-0049]); and an intermediate gear (Fig. 1, gear 32) being configured to selectively connect the first sleeve and the second sleeve, depending on axial sliding states of the first sleeve and the second sleeve (paragraph [0066-0067], first sleeve 42 is connected then sleeve 41 is connected).
Regarding claim 2, Hayashi discloses the complex synchronizer of claim 1, wherein the intermediate gear is mounted between the first connection gear and the second connection gear to be rotatable with respect to the shaft (shown in Fig. 1).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not disclose or render obvious the complex synchronizer wherein the intermediate gear, the first connection gear, and the second connection gear have a same external diameter; wherein the first sleeve is disposed to selectively connect the intermediate gear and the first connection gear by axially sliding in a state in which the first sleeve is engaged with the intermediate gear; and wherein the second sleeve is disposed to change to a first state in which the second sleeve is engaged with the intermediate gear, a second state in which the second sleeve is engaged with the second connection gear, and a third state in which the second sleeve is not engaged with either the intermediate gear or the second connection gear, by axially sliding on the shaft, in combination with the other elements required by claims 1 and 2.
	Regarding claim 5, the prior art does not disclose or render obvious the complex synchronizer wherein the intermediate gear is integrally formed with the first sleeve at a side of the first sleeve, the side of the first sleeve facing the second sleeve, in combination with the other elements required by claims 1 and 2.
Regarding claim 7, the prior art does not disclose or render obvious a transmission using the complex synchronizer of claim 1, the transmission comprising: a first input shaft mounted to receive power which is input through a first clutch; a second input shaft mounted coaxially with the first input shaft to receive power which is input through a second clutch; a first output shaft mounted in parallel with the first input shaft and having a first output gear; a second output shaft mounted in parallel with the first input shaft and having a second output gear; the complex synchronizer mounted on the second output shaft such that the shaft of the complex synchronizer becomes the second output shaft; a sixth-stage driving gear fixed on the second input shaft to implement a sixth stage which is a highest shifting stage having a smallest gear ratio of a series of shifting stages, which are implemented by the transmission, by engaging with the first gear of the complex synchronizer; and a third-stage driving gear fixed on the first input shaft to implement a third stage of the series of the shifting stages by engaging with the second gear of the complex synchronizer, in combination with the other elements required by claim 1.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Horiguchi (US Patent Publication 20170343081) disclose a synchronizer with first sleeve (Fig. 11, 220b), second sleeve (220a), and intermediate gear (216a), but does not disclose the first and second connection gear are fixed to the shaft.

	Sumiyoshi (US Patent 4565106) discloses a first gear (Figs. 6-7, 164) with a first sleeve (71).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.W. /Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655